Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-017

                                       OCTOBER TERM, 2014

 Edward Johnson                                        }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Orleans Unit,
    v.                                                 }    Civil Division
                                                       }
 Andrew Pallito, Commissioner of the                   }
 Department of Corrections                             }    DOCKET NO. 406-11-12 Oscv

                                                            Trial Judge: Howard E. Van
                                                            Benthuysen

                          In the above-entitled cause, the Clerk will enter:

        Plaintiff, an inmate committed to the custody of the Commissioner of the Department of
Corrections, appeals pro se from a superior court judgment upholding a disciplinary rule
violation. We affirm.

        In November 2012, a correctional officer at the prison facility where plaintiff was housed
filed a report that plaintiff had committed a disciplinary violation consisting of threatening her
with harm, based on statements plaintiff made while the officer was touring his unit. Following
a disciplinary hearing, the hearing officer upheld the violation. Plaintiff filed a Rule 75
complaint with the superior court, which ultimately granted the State’s motion for summary
judgment, upholding the violation. The court granted summary judgment because plaintiff failed
to respond to the State’s motion and there was some evidence to support the hearing officer’s
conclusion. This appeal by plaintiff followed.

       Our review is limited. “[W]hen reviewing a decision from an inmate disciplinary
hearing, we need find only that there was ‘some evidence’ in order to uphold a conviction.”
King v. Gorczyk, 2003 VT 34, ¶ 7, 175 Vt. 220. Furthermore, the weight of the evidence, the
reasonable inferences to be drawn therefrom, and the credibility of the witnesses are all decisions
within the judgment of the trier of fact. State v. King, 2006 VT 18, ¶ 18, 179 Vt. 400; State v.
Merchant, 173 Vt. 249, 257 (2001).

        Although the factual record here is slim, it is sufficient to uphold the disciplinary ruling.
Plaintiff does not contest the hearing officer’s finding that he stated in front of the correctional
officer: “I won’t hit [the officer] but I know people who will.” This statement can reasonably be
interpreted to constitute a distinct threat that plaintiff could arrange for the officer to be attacked
by other inmates. Nor does plaintiff challenge the hearing officer’s additional findings that
plaintiff acknowledged he was mad at the officer because of an earlier disciplinary report that
she had filed; that plaintiff admitted he was aggravated with the same officer because she had
allegedly refused to accept a grievance from him; and that plaintiff’s demeanor at the hearing
was “agitated” and “angry at [the officer].”
        Viewed as a whole, the evidence and findings are sufficient to uphold the judgment that
plaintiff committed a disciplinary violation by threatening an officer with harm. Although
plaintiff maintains that his statement is subject to other, non-threatening interpretations, the
hearing officer’s finding to the contrary was reasonable, and thus may not be disturbed on
appeal. Plaintiff also claims that the correctional officer’s disciplinary reports conflict as to the
time of the violation, but plaintiff does not demonstrate how the alleged discrepancy undermines
the ultimate finding of a violation. We thus discern no basis to disturb the trial court’s award of
judgment to the State.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Harold E. Eaton, Jr., Associate Justice




                                                 2